 Case: 4:19-cr-00335-RWS Doc. #: 18 Filed: 05/01/19 Page: 1 of 5 PageID #: 35

                                                                                        FILED ;
                             UNITED STATES DISTRICT COURT                             MAY -1 201S
                             EASTERN DISTRICT OF MISSOURI                                             i
                                                                                    U. S. DISTRICT COURT
                                   EASTERN DIVISION                               EASTERN DISTRICT OF MO
                                                                                           ST.LOUIS I
UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               ) ~~~~~~~~~~~~~~~
                                                )
v.                                              j 4:19CR335 RWS/NCC
DINERO RUFFIN,                                  )
                                                )
       Defendant.                               )

                                         INDICTMENT

                                            COUNTl

       The Grand Jury charges:

       On or about Febru,ary
                        '
                             28, 2019, in St. Louis County, Missouri, within the Eastern District   '


of Missouri,
                                                '
                                       DINERO RUFFIN,

the defendant herein, did obstruct, delay, and affect commerce and the movement of any article

and commodity in commerce, and attempt to do so, by robbery of So Basic, a commercial
                                                                                        ,
establishment engaged in interstate and foreign commerce and in the business of buying and

selling articles and commodities that have been previously transported in interstate and foreign

commerce.
                                                                                                    '   \
       In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                            COUNT2

       The Grand Jury charges:

       On or about February 28, 2019, in St. Louis County, Missouri, within the Eastern District

of Missouri,
 Case: 4:19-cr-00335-RWS Doc. #: 18 Filed: 05/01/19 Page: 2 of 5 PageID #: 36




                                          DINERO RUFFIN,
                                                                                                           I
the defendant herein, knowingly possessed and brandished a firearm, in furtherance of a crime of i

violence for which he may be prosecuted in a court of the United States, that is, obstructing,

delaying, and affecting commerce by robbery, and attempting to do so, as charged in Count 1

herein.

          In violation of Title 18, United States Code, Sections 924(c)(1 )(A) and 2, and punishable

under Title 18, United States Code, Section 924(c)(1 )(A)(ii) .

                                              .COUNT3

          The Grand Jury charges:
                                                                                                           '
          On or about March 10, 2019, in St. Louis County, Missouri, within the Eastern District oflI

Missouri,

                                         DINERO RUFFIN,

the defendant herein, did obstruct, delay, and affect commerce and the movement of any article

and commodity in commerce, and attempt to do so, by robbery of a Subway restaurant, a

commercial establishmentengaged in interstate and foreign commerce and in the business of

buying and selling articles and commodities that have been previously transported in interstate

and foreign commerce.

          In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                              COUNT4                                                   i
                      '                                                                                I
          The Grand Jury charges:
                                                                                                       I
                                                                                                       I
          On or about March 10, 2019, in St. Louis County, Missouri, within the Eastern District ofi
                                                                                                       I
                                                                                                       I
                                                                                                       !
Missouri,                                                                                              '

                                         DINERO RUFFIN,



                                                   2
  Case: 4:19-cr-00335-RWS Doc. #: 18 Filed: 05/01/19 Page: 3 of 5 PageID #: 37



                                                                                                      I

the defendant herein, knowingly possessed and brandished a firearm, in furtherance of a crime of I

violence for which he may be prosecuted in a court of the United States, that is, obstructing,

delaying, and affecting commerce by robbery, and attempting to do so, as charged in Count 3

herein.

          In violation of Title 18, United States Code, Sections 924(c)(l)(A) and 2, and punishable

under Title 18, United .States Code, Section 924(c)(l)(A)(ii).

                                              COUNTS

          The Grand Jury charges:

          On or about March
                        '-
                            19, 2019, in St. Louis County, Missouri, within the Eastern District of ·
                              L                                                                           i


Missouri,

                                          DINERO RUFFIN,

the defendant herein, did obstruct, delay, and affect commerce and the movement of any article

and commodity in commerce, and attempt to do so, by robbery of Boost Mobile, a coIIlD;lercial

establishment engaged in interstate and foreign commerce and in the business of buying and

selling articles and commodities that have been previously transported in interstate and foreign

commerce.

          In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                              COUNT6

          .The Grand Jury charges:

          On or about March 19, 2019, in St. Louis County, Missouri, within the Eastern District of

Missouri,

                                         DINERO RUFFIN,




                                                   3
  Case: 4:19-cr-00335-RWS Doc. #: 18 Filed: 05/01/19 Page: 4 of 5 PageID #: 38




the defendant herein, knowingly possessed and brandished a firearm, in furtherance of a crime of       i
violence for which he may be prosecuted in a court of the United States, that is, obstructing,

delaying, and affecting commerce by robbery, and attempting to do so, as charged in Count 5

herein.

          In violation of Title 18, United States Code, Sections 924(c)(1 )(A) and 2, and punishable

under Title 18, United States Code, Section 924(c)(1 )(A)(ii).

                                              COUNT7

          The Grand Jury charges:

          On or about March 27, 2019, in St. Louis County, Missouri, within the Eastern District of ·

Missouri,

                                          DINERO RUFFIN,

the defendant herein, did obstruct, delay, and affect commerce and the movement of any article

and commodity in commerce, and attempt to do so, by robbery of a T-Mobile store, a ·

commercial establishment engaged in interstate and foreign commerce and in the business of             1\




buying and selling articles and commodities that have been previously transported in interstate

and foreign commerce.

          In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                              COUNTS

          The Grand Jury charges:

          On or about March 27, 2019, in St. Louis County, Missouri, within the Eastern District of

Missouri,

                                          DINERO RUFFIN,




                                                   4
  Case: 4:19-cr-00335-RWS Doc. #: 18 Filed: 05/01/19 Page: 5 of 5 PageID #: 39




the defendant herein, knowingly possessed and discharged a fireann, in, furtherance of a crime of        !


violence for which he may be prosecuted in a court of the United States, that is, obstructing,

delaying, and affecting commerce by robbery, and attempting to do so, as charged in Count 7

herein.

          ~In violation   of Title 18, United States Code, Sections 924(c)(l)(A) and 2, and punishable

under Title 18, United States Code, Section 924(c)(l)(A)(iii).

                                                 COUNT9

          The Grand Jury charges:

          On or about April 2, 2019, in St. Louis County, Missouri, within the Eastern District of

Missouri,

                                            DINERO RUFFIN,

the defendant herein, having been previously convicted of one or more crimes punishable by a

term of imprisonment exceeding one year, did knowingly possess a fireann, which traveled in

interstate or foreign commerce ·during or prior to being in the defendant's possession.

          In violation of Title 18, United States Code, Section 922(g)(l ).

                                                         A TRUE BILL



                                                         FOREPERSON

JEFFREY B. JENSEN
United States Attorney


STEVEN A. MUCHNICK
Assistant United States Attorney




                                                     5
